17-2173
    Chen v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A201 139 998

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 3rd day of September, two thousand nineteen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    SHAO QIU CHEN, AKA XIAOQIU CHEN,
             Petitioner,

                   v.                                            17-2173
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
    Respondent.
    _____________________________________

    FOR PETITIONER:                   John Chang, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Brianne Whelan
                                      Cohen, Senior Litigation Counsel;
                                      Mona Maria Yousif, Trial Attorney,
                                      Office of Immigration Litigation,
                                      United States Department of
                                      Justice, Washington, DC.
     06152016-10
        UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED in part and DISMISSED in part.

        Petitioner Shao Qiu Chen, a native and citizen of the

People’s Republic of China, seeks review of a June 20, 2017,

BIA decision that affirmed the September 9, 2016, decision of

an Immigration Judge (“IJ”) denying asylum, withholding of

removal, relief under the Convention Against Torture (“CAT”),

and cancellation of removal.               In re Shao Qiu Chen, No. A201

139 998 (B.I.A. June 20, 2017), aff’g No. A201 139 998 (Immig.

Ct.     N.Y.   City    Sept.   9,   2016).        We   assume    the    parties’

familiarity with the underlying facts and procedural history

in this case.

        Chen applied for asylum, withholding of removal, and CAT

relief, asserting that she fears persecution—specifically

forced sterilization—based on the birth of her children in

violation of China’s population control program.                       Under the

circumstances of this case, we have reviewed both the IJ’s

and     the    BIA’s   opinions     “for    the   sake   of     completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

Cir. 2006).        The applicable standards of review are well



                                       2
06282019-3
established.     See Jian Hui Shao v. Mukasey, 546 F.3d 138,

157-58 (2d Cir. 2008).

        For largely the same reasons as set forth in Jian Hui

Shao, we find no error in the agency’s determination that

Chen failed to satisfy her burden for asylum, withholding of

removal, and CAT relief.      See id. at 158-67; see also Paul

v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).     While the

petitioners in Jian Hui Shao were from Fujian Province, and

Chen is from Zhejiang Province, Chen’s evidence related to

Zhejiang Province does not describe the use of force in the

enforcement of the family planning policy.      See id. at 160-

61, 165-66, 171-72.

        Our jurisdiction to review the agency’s denial of

cancellation of removal based on Chen’s failure to

establish hardship to a qualifying relative is limited to

constitutional claims and questions of law, 8 U.S.C.

§ 1252(a)(2)(B)(i), (D); Barco-Sandoval v. Gonzales, 516
F.3d 35, 39-40 (2d Cir. 2008), for which our review is de

novo, Pierre v. Holder, 588 F.3d 767, 772 (2d Cir. 2009).

A question of law may arise when “some facts important to

the subtle determination of ‘exceptional and extremely

unusual hardship’ have been totally overlooked and others

have been seriously mischaracterized.”     Mendez v. Holder,

                                3
06282019-3
566 F.3d 316, 322-23 (2d Cir. 2009).                For jurisdiction to

attach, however, such claims must be colorable.                     Barco-

Sandoval, 516 F.3d at 40-41.

        Chen’s argument that the agency ignored a psychological

report       discussing     her     son’s    sleepwalking         disorder   and

concluding that her children would be at risk for anxiety and

depression should they move to China is not colorable because

the IJ explicitly considered the report.                  See Barco-Sandoval,
516 F.3d    at   40.      Because       Chen    has    not     established

constitutional        or    legal    error    in    the    agency’s    hardship

determination, we need not address the agency’s alternative

bases for denying cancellation of removal—its moral character

finding.        See 8 U.S.C. § 1229b(b)(1); INS v. Bagamasbad, 429
U.S. 24, 25 (1976) (“As a general rule courts and agencies

are not required to make findings on issues the decision of

which is unnecessary to the results they reach.”).

        For the foregoing reasons, the petition for review is

DENIED in part and DISMISSED in part.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe
                                      Clerk of Court




                                       4
06282019-3